Citation Nr: 1635227	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-49 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a stomach disability, to include gastritis and gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Francis G. Jones, III, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to December 1974.

These matters came to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD, and gastritis and GERD.  

The Veteran testified at a Board hearing in December 2012 before the undersigned Veterans Law Judge; the transcript is of record.


FINDINGS OF FACT

1.  An acquired psychiatric disability is due to a verified in-service stressor.

2.  The weight of the evidence is against a finding that gastritis and GERD manifested during service or are otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303, 3.304, 4.125(a) (2015).

2.  The criteria to establish service connection for gastritis and GERD have not been met.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent letters in December 2007 and February 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letters also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the issues, to include substantial compliance with the Board Remand.  The JSRRC development was completed which is discussed in detail below.  The Veteran was afforded VA examinations which are discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to these claimed disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  


Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Acquired psychiatric disability, to include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843-39852 (July 13, 2010).

While the Veteran served in the United States Air Force (USAF) during the Vietnam War period, he did not have any foreign service in Vietnam, Korea, or Indochina.  He did have foreign service at Clark Air Force Base (AFB) in the Republic of the Philippines from September 1969 to August 1972.  

Likewise, the Veteran does not claim a PTSD stressor due to fear of hostile military or terrorist activity; rather, he asserts that he has PTSD due to witnessing the death of a fellow soldier who was killed in a motorcycle accident.  

Because the record does not demonstrate that the Veteran engaged in combat (38 U.S.C. § 1154(b)) with the enemy or that he is claiming a stressor due to fear of hostile military or terrorist activity, his alleged in-service stressor must be corroborated.  Accordingly, the question which must be resolved in this decision is whether the Veteran sustained a qualifying stressor within the requirements of 38 C.F.R. § 3.304(f).

The Veteran asserts that his "dear friend" W.W. of Virginia was killed in a motorcycle accident between June 15 and July 15, 1971.  Specifically, he asserts that he was riding in a jeep and W.W. was on a motorcycle in front of him, and he crashed and was decapitated.  12/12/2007 VBMS entry, VA 21-0781 Statement in Support of Claim for PTSD; 06/12/2008 VBMS entry, VA 21-4138 Statement in Support of Claim.

In December 2008, the United States Army and Joint Service Records Research Center (JSRRC) (formerly United States Armed Services Center for Unit Records Research (CURR)) indicated that it was unable to document the death of a W.W. of the USAF, 6200th Supply Squadron, stationed at Clark AFB in the July 1971 time frame.  12/03/2008 VBMS entry, Military Personnel Record.

At the December 2012 Board hearing, the Veteran testified that the motorcycle accident occurred in April or June 1972.  12/26/2012 VBMS entry, Hearing Testimony at 4.

A January 2013 'Affidavit' of C.T., a fellow soldier stationed with the Veteran at Clark AFB during the period in question states that he recalled that a soldier with the surname W. (same surname provided by the Veteran) died in a motorcycle accident.  C.T. stated that this incident occurred in June or July of 1972.  01/07/2013 VBMS entry, Third Party Correspondence.

In light of the above, the issue was remanded for JSRRC to verify whether a soldier with the surname "W." (see statements and testimony from Veteran, Affidavit of C.T.) died between June 1 and July 31, 1971, between April 1 and April 30, 1972, or between June 1 and July 31, 1972.  

A May 2013 'Affidavit' of C.C., a fellow soldier stationed with the Veteran at Clark AFB during the period in question states that he recalled that a soldier with the surname W. (same surname provided by the Veteran and C.T.) died in a motorcycle accident.  C.C. stated that the incident occurred in June or July 1972.  03/18/2014 VBMS entry, Third Party Correspondence.

In March 2014, the JSRRC indicated that documents were researched for the period May to June 1971 from the 6200th ABW and June to September 1971 for the 6200th Security Police Squadron (SPS), both stationed at Clark AFB.  No major vehicle or fatal vehicle accidents from May to September 1971 were reported.  The available USAF casualty data was researched and they were unable to locate an Airman W.W. who died/was injured in an automobile accident at Clark AFB from May to September 1971.  03/18/2014 VBMS entry, DPRIS Response.

In June 2015, the JSRRC indicated that USAF documents were researched for the period of 1972 and found that the 405th Supply Squadron, 405th Fighter Wing (FW), the higher headquarters for the 405th Supply Squadron, were stationed at Clark AFB during this time period.  Records from the 405th FW were researched for the period from July to August 1972.  The history was negative and did not report on the death of W.W. assigned to the 405th Supply Squadron.  Additional information was reviewed and further research was conducted, and although the historical information did not report on the death of an Airman W.W., it was documented that Staff Sergeant (SSG) J.W., Jr. (similar but different last name than W.W.) who was assigned to the 6200 Supply Squadron, Clark AFB, was killed in a motorcycle accident on November 5, 1971.  The information did not mention that the victim was decapitated.  06/02/2015 VBMS entry, DPRIS Response.

While the Veteran, C.T., and C.C. asserted that W.W. was killed in a motorcycle accident in 1971 or 1972, JSRRC was unable to confirm such death.  JSRRC, however, did confirm that J.W., with a similar last name, died in a motorcycle accident in November 5, 1971, and he was in the same supply squadron and stationed at Clark AFB with the Veteran.  The Board acknowledges that W.W. may have been a nickname.  Affording the Veteran the benefit of the doubt, the Board finds that the evidence establishes a qualifying stressor during service - witnessing the death of a fellow soldier.  

With regard to whether the Veteran has PTSD or an acquired psychiatric disability due to the verified stressor, the Board notes that a diagnosis of PTSD or anxiety is reflected due to witnessing the death of a fellow soldier.  Specifically, an April 2009 VA examination reflects a diagnosis of anxiety.  The examiner found that the Veteran did not meet the criteria for PTSD but satisfied the criteria for anxiety disorder not otherwise specified due to the motorcycle accident.  04/17/2009 VBMS entry, VA Examination.  Correspondence dated in January 2010 from a VA psychologist states that PTSD was diagnosed in October 2007 due to the motorcycle accident stressor.  The examiner diagnosed PTSD, depression, and alcohol dependence in full sustained remission.  01/13/2010 VBMS entry, Third Party Correspondence.

The Board notes that the May 2015 VA examiner found that the Veteran did not meet the DSM-5 criteria for PTSD.  He did not meet the threshold for PTSD Criterion A.  In addition, he had one symptom from PTSD Criterion D and the cutoff was two symptoms.  The examiner was unable to determine if the Veteran meets the criteria for another mental disorder because the Veteran was not cooperative with the exam.  He was administered two tests and the results from both of the tests indicated that the Veteran was feigning symptoms.  The examiner did not check any items from Section II.5 because it was not possible to determine if the symptoms were valid or feigned.  Symptoms from Section II.4 were checked to demonstrate that the Veteran did not endorse a sufficient number of symptoms to meet the DSM-5 criteria for PTSD.  However, it was possible that some of these symptoms were feigned.  

While acknowledging the VA examiner's findings, the Board will accept the prior diagnoses of record due to his verified stressor.  Thus, the Board finds that service connection is warranted for an acquired psychiatric disability, to include PTSD and anxiety, due to his verified stressor.  

Stomach disability, to include gastritis and GERD

A February 1970 service treatment record reflects complaints of pain in the right lower quadrant and diarrhea for 2 months.  The impression was gastritis.  04/18/2015 VBMS entry, STR-Medical at 9.  Another February 1970 service treatment record reflects an impression of enteritis.  A few weeks later in March 1970, he was still complaining of pain in the right lower quadrant and some diarrhea.  Id. at 10.

An October 1972 service treatment record reflects complaints of nausea since August and complaints of diarrhea for the second month.  Id. at 5.

An October 1973 service treatment record reflects complaints of vomiting, headache, and stomach pains "for some time now."  Id. at 3.

A November 1974 service treatment record reflects complaints of nausea, aching, headache and vomiting since the prior night.  The impression was viral syndrome.  Id. at 8.

In a December 1974 Report of Medical History completed by the Veteran, he denied any stomach, liver, or intestinal trouble.  A December 1974 Report of Medical Examination reflects that his abdomen and viscera were clinically normal.  

Post-service, a November 2001 VA outpatient treatment record reflects the Veteran's complaint of intermittent epigastric pain for one year.  The assessment was epigastralgia, rule out GERD and peptic ulcer disease.  12/06/2007 VBMS entry, Medical Treatment Record-Government Facility at 24-25.

A September 2007 VA outpatient treatment record referenced a February 2007 stomach biopsy showing moderate chronic superficial gastritis, active, and organisms consistent with H. Pylori.  Id. at 13.

In January 2009, the Veteran underwent a VA examination.  The examiner diagnosed hypertrophic gastritis and GERD.  The examiner stated that the etiology of the gastritis could not be resolved without resorting to mere speculation.  He found that GERD was not caused by or a result of military service.  Based on review of the medical records, medical literature and clinical experience, the Veteran had a diagnosis of gastritis in service but at separation denied GI symptoms.  There is no record of GI problems or treatment for the next 25 plus years so it would require speculation to connect the gastritis of service to the hypertrophic gastritis diagnosed at this time.  The examiner stated that there was no evidence of GERD in service or complaints at discharge and no evidence of this diagnosis until 2001.  Therefore, a nexus could not be made to service.

Initially, the Board notes that the examiner did not provide a rationale for the negative etiological opinion pertaining to GERD.  Second, with regard to the gastritis issue, the examiner did not attempt to formulate an opinion using the 'as likely as not' standard.  Thus, the matter was remanded to afford the Veteran another VA examination.   

In May 2015, the Veteran underwent a VA examination.  He reported that his symptoms began during service in the Philippines.  He thought it might have been an ulcer or contaminated water.  His stomach was cramping and he had diarrhea.  He claims he was diagnosed with GERD.  Based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran, the examiner opined that the Veteran's GERD is less likely as not due to service, to include the in-service complaints of stomach problems and the in-service diagnosis of gastritis.  The examiner stated that there was no objective evidence for GERD during or proximate to active duty.  While the Veteran stated during the VA examination that he was told in service that he had GERD, service treatment records did not substantiate this.  Service treatment records were silent for a description of, or diagnosis of, GERD.  Symptoms described within the service treatment records were not a clinical diagnosis of GERD.  Symptoms which the Veteran described (during the VA evaluation) as those which occurred during service --generalized abdominal cramping and diarrhea -- do not support a clinical diagnosis of GERD.  The Veteran's description of his recent/current GI symptoms are consistent with a clinical diagnosis of GERD.  During the VA evaluation, the Veteran did not recall when his first symptoms of GERD occurred.  The December 1974 Report of Medical History reflects the Veteran's denial of any stomach, liver, or intestinal trouble.  A December 1974 Report of Medical Examination documents a normal abdominal examination and is silent for any GI conditions at that time.  The examiner opined, bsased on the underlying facts just mentioned, that the Veteran's in-service gastrointestinal signs and symptoms are less likely as not the onset of, or in any way etiologically related to, his post-service conditions, to include history of hypertrophic gastritis/H. pylori and/or GERD.  A nexus could not be made between the Veteran's current GERD condition and his military service, to include the in-service complaints of stomach problems and the in-service diagnosis of "gastritis."

The examiner further opined that based upon medical literature review, clinical experience, medical record review, and evaluation of the Veteran, the Veteran's history of hypertrophic gastritis/H. pylori, treated is less likely as not due to service, to include the in-service complaints of stomach problems and the in-service diagnosis of "gastritis."  There was no objective evidence for hypertrophic gastritis/H. pylori during or proximate to active duty.  Service treatment records document predominantly right-sided and lower quadrant abdominal symptoms, with diarrhea. Such symptoms are most consistent with an intestinal/enteric condition--such as the "enteritis" diagnosis rendered during active duty - rather than a GERD or gastritis condition (to include the 2009 diagnosed hypertrophic gastritis/H. pylori condition).  The examiner noted that the "gastritis" impression rendered in February 1970 was changed one day later (2/18/1970 entry) to an impression of "enteritis" (an intestinal condition).  A service treatment record notes subsequent episodes of headaches, nausea, vomiting, abdominal pain, and headache with low grade temperature elevation were attributed to viral syndrome.  The VA examiner stated that this constellation of symptoms was not consistent with that of a hypertrophic gastritis/H. pylori condition (or of GERD).  Records document that the Veteran's in-service GI conditions had resolved prior to separation.  The December 1974 Report of Medical History includes the Veteran's denial of any stomach, liver, or intestinal trouble.  The December 1974 Report of Medical Exam documents a normal abdominal examination and is silent for any GI conditions at that time.  The examiner opined that the Veteran's in-service gastrointestinal signs and symptoms are less likely as not the onset of, or in any way etiologically related to, his post-service conditions, to include history of hypertrophic gastritis/H. pylori and/or GERD.  Regardless of the precise cause for the Veteran's in-service gastrointestinal signs and symptoms, a nexus could not be made between the signs and symptoms noted during service and the Veteran's post-service GI signs and symptoms/conditions.

While acknowledging that the Veteran experienced gastrointestinal problems during service, service treatment records are negative for any chronic condition.  Likewise, he denied stomach problems upon separation from service.  Post-service treatment records reflect that a chronic diagnosis was not rendered until many years after separation from service.  When viewing all the pertinent evidence, the Board finds that the documentation reflected in the service treatment records and the lack of any post-service diagnosis for many years after separation from service to be more credible than his assertions years later in support of his claim for compensation.

Moreover, as detailed above, the May 2015 VA examiner had the benefit of the review of the entire evidence of record and provided a negative etiological opinion.  In formulating the negative opinion, the examiner relied on the findings documented in the service and post-service treatment records and evaluation of the Veteran.  A VA opinion by an examiner who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the negative etiological opinion is entitled to probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  The Board finds that the opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary opinion of record.  The examiner specifically cited to the Veteran's lay assertions documented in service and following service.  Thus, it is clear that the Veteran considered the lay evidence of record in formulating the negative opinion.  

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current GERD and gastritis are due to service.  His opinion as to the origins of these conditions in this regard is not competent, given the complexity of the medical question involved.  In light of the documented in-service complaints and the Veteran's contentions of his in-service symptoms, a medical opinion was sought, which was negative.  The medical evidence and the probative opinion outweighs the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between current GERD and gastritis, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.

Entitlement to service connection for gastritis and GERD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


